1 F.Supp.2d 1403 (1997)
Emmett S. JOBE, Jr. and Billie R. Jobe, Plaintiffs,
v.
INTERNATIONAL INSURANCE COMPANY, Defendant.
No. CIV 93-0074 PHX EHC.
United States District Court, D. Arizona.
July 10, 1997.
Merwin D. Grant, Kenneth B. Vaughn, Grant, Williams, Lake & Dangerfield, PC, Phoenix, AZ, for Plaintiffs.
Edward Francis Ruberry, Jeffrey Alan Goldwater, George J. Manos, James A. Lupo, Jr., Bollinger, Ruberry & Garvey, Chicago, IL, Robert J. Bruno, Phoenix, AZ, for Defendants.

ORDER
CARROLL, District Judge.
On March 3, 1995, Judge Muecke issued an order granting three motions for partial summary judgment filed by Plaintiffs and denying Defendant's motion for summary judgment. (Dkt.163). The parties subsequently agreed to mediate the dispute. (Dkt. 186 and 189). The parties thereafter settled the dispute and filed a Stipulation for Dismissal. (Dkt. 192, 194, and 195). Judge Muecke granted the parties' Stipulation for Dismissal on May 24, 1996. Judge Muecke later retired from the bench.
On March 27, 1997, Defendant filed a "Motion to Withdraw March 25, 1995 Opinion and Order" pursuant to the settlement negotiated by the parties. (Dkt.197). Defendant thereafter filed an "Amended Motion to Withdraw March 25, 1995 Opinion and Order." (Dkt.198). The action was reassigned to Judge Rosenblatt, who recused, and the case was thereafter assigned to this Court to resolve the motions to withdraw. (Dkt.200).
Plaintiffs have not objected to either motion. However, the motions refer to an order issued on March 25, 1995; no order was issued on that date in this case and Defendant does not otherwise identify the order which it seeks to have withdrawn. Nevertheless, Defendant has notified this Court and Plaintiffs by correspondence that its motion is addressed towards Judge Muecke's order issued on March 3, 1995. Plaintiffs have not objected or otherwise responded to this letter of clarification.
The Clerk's Office will be directed to place Defendant's letter on the left side of the case file. Defendant's motion to withdraw the March 25, 1995 order will be construed as a motion to withdraw the order issued on March 3, 1995 at docket number 163. Such motion will be granted. (Dkt.197). The Court will deny the amended motion to withdraw as moot. (Dkt.198).
The Court being fully advised,
IT IS ORDERED that the Clerk's Office shall place the letter dated June 16, 1997 from James A. Lupo, Jr., counsel for Defendant, on the left side of the Court's file.
IT IS FURTHER ORDERED granting Defendant's motion for withdrawal to the extent that the order issued on March 3, 1995 is hereby withdrawn in its entirety (Dkt.163). (Dkt.197).
IT IS FURTHER ORDERED denying the amended motion to withdraw order (Dkt.198) and terminating this case.